Citation Nr: 1742630	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-49 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder secondary to service-connected post traumatic instability and arthritic changes, right ankle (right ankle disability). 

2.  Entitlement to service connection for a bilateral knee disorder secondary to service-connected right ankle disability.

3.  Entitlement to service connection for a bilateral hip disorder secondary to service-connected right ankle disability.

4.  Entitlement to service connection for a low back disorder, to included degenerative disc disease (DDD) and sciatica, secondary to service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection is in effect for posttraumatic instability and arthritic changes of the right ankle.  The Veteran claims entitlement to service connection for disabilities of the low back, left ankle, bilateral knees, and bilateral hips secondary to his service-connected right ankle disability.  He claims that disturbances to his gait caused by the service-connected right ankle disability have caused him to develop the other claimed musculoskeletal disorders.  

VA Compensation and Pension examination of the Veteran was conducted in February 2016.  The finding of the examinations was that there were essentially no disabilities found.  Moreover, the examiner indicated that the right ankle, which is a service-connected disability, was essentially normal so that it could not have caused any secondary disability.  

The record shows that the Veteran was incarcerated from 2006 to 2016; at the time of the February 2016 VA examination he was still an inmate.  He testified at the hearing that as an inmate he was partially restrained during the VA examination so that the findings were inaccurate, especially with respect to his service-connected right ankle being normal.  

Prison medical records dating from 2006 to 2016 reveal that the Veteran sought treatment for complaints of pain related to his ankles, back, and other multiple joints.  X-ray reports dated during this period indicate the presence of spurring (arthritis) in the right ankle, which is in contradiction with the 2016 VA examination report which indicates normal x-ray examination of the right ankle, but does not include the actual radiology report of record.  Moreover, recent VA radiology reports dated in 2017 reveal abnormities with respect to the Veteran's low back and knees.  This evidence calls in to question the adequacy and findings of the 2016 VA examination.  

In addition, the Veteran recently submitted an April 2017 letter from Dr. A.D. which noted degenerative changes in the low back which Dr. A.D. felt were "related to his right ankle instability and elongated walk."  No rationale for this conclusion was included.  Doctor A.D. also noted a torn lateral meniscus body shown on MRI.  Treatment records submitted with the letter indicate the tear is in the left knee.  An April 2017 treatment record written by Dr. J.L. notes that it is his medical opinion that it is "medically reasonable" to believe the Veteran's left knee injury is secondary to long-standing launching across the painful right ankle onto his left lower extremity.  The Board finds this opinion to be speculative and insufficient to warrant a grant of service connection at this time.  However, these records also suggest that further medical examination and opinion are necessary in this case.  Given the above, remand is necessary to provide the Veteran with another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims for service connection.  All identified VA records should be added to the claims file, including VA records dating from 2016 to the present.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  The Veteran should be accorded the appropriate examinations for disorders of the knees, hips, ankles, and low back.  The report of examination should include a detailed account of all manifestations of the disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims file should be made available to the examiner and a rationale should be provided for any opinion offered.     

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed low back, bilateral knee, bilateral hip, and left ankle disorders are (i) caused by, or (ii) aggravated by (worsened beyond natural progress) his service-connected right ankle instability and arthritis, to include any impaired gait caused by the right ankle disability.

3.  Thereafter, readjudicate the issues of entitlement to service connection on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

